     Case 3:17-cr-00262-N Document 248 Filed 06/22/20         Page 1 of 7 PageID 1284



                      IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

UNITED STATES OF AMERICA,                    §
                                             §
                                             §
v.                                           §          Case No. 3:17-CR-00262-N
                                             §
JOHNATHAN DANIEL PARIS (5)                   §
                                             §

                       MEMORANDUM OPINION AND ORDER

         This Order addresses Defendant Johnathan Daniel Paris’s pro se motion for

modification of sentence under 18 U.S.C. § 3582(c)(1)(A)(i) and the First Step Act of 2018,

S.3747 115th Congress [243]. Because the Court determines that Paris has not provided

extraordinary and compelling reasons warranting compassionate release, the Court denies

Paris’s motion.

               I. BACKGROUND REGARDING PARIS’S ORIGINAL SENTENCE

         Paris was charged with and pled guilty to possession with the intent to distribute

methamphetamine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). On May 14, 2018,

the Court sentenced Paris to 188 months of imprisonment, 3 years of supervised release,

and a $100 assessment. According to the Bureau of Prison’s (the “BOP”) inmate locator,

Paris is currently 42 years old and presently confined within the BOP at the Forrest City

Low FCI.1 His projected release date is October 2030.




         1
         The BOP’s inmate locator website is available at https://www.bop.gov/inmateloc/
(last accessed June 22, 2020).
MEMORANDUM OPINION AND ORDER – PAGE 1
  Case 3:17-cr-00262-N Document 248 Filed 06/22/20             Page 2 of 7 PageID 1285



                 II. LEGAL STANDARD FOR COMPASSIONATE RELEASE

       A district court has limited authority to modify a final criminal judgment. Dillon v.

United States, 560 U.S. 817, 824–25 (2010). Under 18 U.S.C. § 3582, a court may modify

a defendant’s sentence upon motion of the Director of the BOP or upon motion of the

defendant. 18 U.S.C. § 3582(c)(1)(A).

       First, a prisoner must fully exhaust all administrative remedies, meaning a court can

evaluate a motion after a defendant fully exhausts “all administrative rights to appeal a

failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or [after] the

lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier.” See id. Section 3582(c)(1)(A)’s exhaustion requirement is a “glaring

roadblock foreclosing compassionate release” where the “BOP has not had thirty days to

consider [the defendant’s] request to move for compassionate release on his behalf” or if

“there has been no adverse decision by the BOP for [the defendant] to administratively

exhaust within that time period.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

But “several courts have concluded that [the § 3582(c)(1)(A) exhaustion] requirement is

not absolute and that it can be waived by the government or the court, therefore justifying

an exception to the unique circumstances of the COVID-19 pandemic.” Valentine v.

Collier, 956 F.3d 797, 807 (5th Cir. 2020) (Higginson, J. concurring) (collecting cases).

       After fully exhausting the defendant’s administrative remedies and upon the

defendant’s motion, a court may modify the defendant’s sentence after considering the

factors set forth in 18 U.S.C. 3553(a), “if extraordinary and compelling reasons warrant



MEMORANDUM OPINION AND ORDER – PAGE 2
  Case 3:17-cr-00262-N Document 248 Filed 06/22/20            Page 3 of 7 PageID 1286



such a reduction.” United States v. Chambliss, 948 F.3d 692, 692–93 (5th Cir. 2020) (citing

18 U.S.C. § 3582(c)(1)(A)(i)).

       The policy statement applicable to compassionate release “sets forth three

circumstances that are considered ‘extraordinary and compelling reasons.’”2 United States

v. Muniz, 2020 WL 1540325, at *1 (S.D. Tex. Mar. 30, 2020) (citing U.S. SENTENCING

GUIDELINES MANUAL § 1B1.13(1)(A) & cmt. n.1 (U.S. SENTENCING COMM’N 2018)

[hereinafter “U.S.S.G”]). Extraordinary and compelling reasons include the “medical

condition of the defendant,” the “age of the defendant,” and the defendant’s “family

circumstances.” U.S.S.G. § 1B1.13 & cmt. n.1. The policy statement also includes a catch-

all provision for when “there exists . . . an extraordinary and compelling reason other than,

or in combination with,” the other listed reasons. Id.

       When evaluating a defendant’s medical conditions, the Court must consider whether

the inmate is suffering from serious physical, medical, functional, or cognitive impairment

or experiencing deteriorating physical or mental health due to aging “that substantially

diminishes [his] ability . . . to provide self-care within the environment of a correctional

facility and from which he . . . is not expected to recover.” Id. § 1B1.13 & cmt. n.1(A).

Specifically, some courts have found that a particular prisoner’s compromised health in

light of a substantial likelihood that, should he contract COVID-19, he may not recover,


       2
        The policy statement applicable to compassionate release has not been amended
since the First Step Act expanded who may request relief under section 3582(c)(1)(A).
Courts in this district have recently concluded that courts should consider section 1B1.13
and apply with discretion when considering a section 3582(c)(1)(A) motion in light of the
COVID-19 pandemic. See, e.g., United States v. Foots, 2020 WL 3129647, at *3 (N.D.
Tex. June 12, 2020) (Boyle, J.).
MEMORANDUM OPINION AND ORDER – PAGE 3
  Case 3:17-cr-00262-N Document 248 Filed 06/22/20            Page 4 of 7 PageID 1287



warrants a reduction under the compassionate release statute. See, e.g., Order at 8, United

States v. Lee, No. 3:07-CR-289-M-2 (N.D. Tex. Apr. 23, 2020) (Lynn, C.J.) (noting that

the defendant’s age and “preexisting medical conditions – asthma, bronchitis, and

hypertension – and his recent hospitalization for breathing complications, combined with

the rapid spread of COVID-19 at FCI Oakdale” presented an extraordinary and compelling

reason for release). However, “the mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify

compassionate release, especially considering BOP’s statutory role, and its extensive and

professional efforts to curtail the virus’s spread.” Raia, 954 F.3d at 597.

                       III. THE COURT DENIES PARIS’S MOTION

       The Court holds that Paris’s motion fails to identify extraordinary and compelling

reasons warranting release. Paris seeks a reduction in his sentence under 18 U.S.C. §

3582(c)(1)(A). He alleges that he suffers from asthma, chronic obstructive pulmonary

disease (“COPD”), post-traumatic stress disorder (“PTSD”), and bipolar disorder. Mot.

Modification Sentence Under 18 U.S.C. §3582(c)(1)(A)(i) and the First Step Act 2018,

S.3747 115th Congress (“Paris’s Mot.”) 5 [243]. He also mentions that he recently

underwent surgery on his clavicle, and he needs surgery to correct a torn rotator cuff. Id.

Paris further states that he suffers from mental health issues because in December 2018, he

states his son-in-law murdered his daughter, and his child and his granddaughter were

placed in state custody. Id. In addition to his medical concerns, Paris argues that he should




MEMORANDUM OPINION AND ORDER – PAGE 4
  Case 3:17-cr-00262-N Document 248 Filed 06/22/20            Page 5 of 7 PageID 1288



not have been sentenced as a “career” criminal based on changes in case law, and he had

insufficient counsel because his attorney was not licensed to practice in Texas. Id. at 4.

       In response, the Government states that Paris does not have underlying conditions

that would create an increased risk to COVID-19.             Amended Resp. Def.’s Mot.

Compassionate Release (“Gov.’s Resp.”) 5–6 [245]. Additionally, the Government states

that Paris is recovering well from his surgery, and his surgery does not increase his

susceptibility to COVID-19. Id. at 3, 5–6.

       First, the Court assumes for the purpose of this motion that Paris has fully exhausted

his administrative remedies. Paris explains that he filed a request seeking a reduction of

his sentence with the warden on March 28, 2020, and Paris states he did not receive a

response from the warden. Paris’s Mot. 6. However, the Government contends that Paris

filed his request on March 30, 2020 and that the warden denied his request on April 20,

2020. Gov.’s Resp. 2. Neither party provided documentation regarding the warden’s

decision.3 While the record is unclear, the Court assumes that Paris fully exhausted his

administrative remedies.

       However, the Court denies Paris’s motion because Paris does not provide

extraordinary and compelling reasons regarding his medical conditions. While Paris

alleged a list of medical conditions, Paris has not provided any documentation or medical



       3
        Paris provides documentation of the BOP’s denial of his request for release, but it
is unclear when Paris submitted this request. Def.’s Reply Gov.’s Resp. Def.’s Mot.
Compassionate Release (“Paris’s Reply”) 5 [247]. While unclear, the denial appears to be
dated January 18, 2020, so for the purposes of this motion, the Court does not consider this
a response to Paris’s most recent request.
MEMORANDUM OPINION AND ORDER – PAGE 5
  Case 3:17-cr-00262-N Document 248 Filed 06/22/20              Page 6 of 7 PageID 1289



records. See United States v. Mun, 2020 WL 3038082, at *2 (N.D. Tex. June 4, 2020)

(Scholer, J.) (citing United States v. Delgado, 2020 WL 2542624, at *3 (N.D. Tex. May

19, 2020) (Boyle, J.)). Further, Paris’s medical concerns do not rise to the level of specific,

compelling medical reasons that would warrant compassionate release at this time.

       Moreover, Paris’s general concerns about COVID-19, without more, are insufficient

to invoke section 3582(c)(1)(A). See Raia, 954 F.3d at 597. The Court is aware of the

COVID-19 pandemic and the risks the virus poses to inmates in detention facilities.

However, the Court determines that Paris did not provide specific and compelling medical

conditions that warrant compassionate release.

       Nor is the Court persuaded that the applicable section 3553(a) factors would support

Paris’s request for compassionate release. The Court evaluates these factors as it did during

sentencing. The Court evaluates the seriousness of Paris’s offense and the length of time

remaining on his sentence. Based on the record as a whole, the Court cannot now say that

the section 3553(a) factors would support the relief Paris requests. See Chambliss, 948

F.3d 693 (“[C]ompassionate release is discretionary, not mandatory, and could be refused

after weighing the sentencing factors of 18 U.S.C. § 3553(a).”). Thus, the Court determines

that Paris has not provided sufficient reasons supporting compassionate release, and the

Court denies Paris’s motion.

                                        CONCLUSION

       Accordingly, the Court determines that Paris has not provided extraordinary and

compelling reasons warranting compassionate release, so the Court denies Paris’s motion.



MEMORANDUM OPINION AND ORDER – PAGE 6
 Case 3:17-cr-00262-N Document 248 Filed 06/22/20   Page 7 of 7 PageID 1290



     Signed June 22, 2020.




                                              ___________________________
                                                     David C. Godbey
                                                United States District Judge




MEMORANDUM OPINION AND ORDER – PAGE 7
